Exhibit 10.56

 
TWELFTH LOAN MODIFICATION AGREEMENT


This Twelfth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of June 30, 2009 and is effective as of April 29, 2009, by and
between SILICON VALLEY BANK, a California corporation, with its principal place
of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan
production office located at 380 Interlocken Crescent, Suite 600, Broomfield,
Colorado 80021 (“Bank”) and DOUBLE-TAKE SOFTWARE, INC., f/k/a NSI SOFTWARE,
INC., successor by merger with NETWORK SPECIALISTS, INCORPORATED, a Delaware
corporation with offices at Two Hudson Place, Suite 700, Hoboken, New Jersey
07030 (“Borrower”).


1.  
DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other indebtedness
and obligations which may be owing by Borrower to Bank, Borrower is indebted to
Bank pursuant to a loan arrangement dated as of October 16, 2003, evidenced by ,
among other documents, a certain Loan and Security Agreement dated as of October
16, 2003, between Borrower and Bank (as amended, the “Loan
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.



2.  
DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).



Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.


3.  
DESCRIPTION OF CHANGE IN TERMS.



A.  
Modification to Loan Agreement.  The Loan Agreement shall be amended by deleting
the following, appearing as Section 4 of the Schedule thereof, in its entirety:



“4.           Maturity Date
(Section 6.1)                                April 29, 2009.”


And inserting in lieu thereof the following:


“4.           Maturity Date
(Section 6.1)                                April 28, 2010.”


4.  
FEES.  Borrower shall reimburse Bank for all legal fees and expenses incurred in
connection with this amendment to the Existing Loan Document.



5.  
RATIFICATION OF PERFECTION CERTIFICATE.  Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate delivered to Bank on or about October 16, 2003, and
acknowledges, confirms and agrees the disclosures and information provided
therein have not changed, as of the date hereof.



6.  
CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.



7.  
RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.



8.  
NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.



9.  
CONTINUING VALIDITY.  Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and
effect.  Bank’s agreement to modifications to the existing Obligations pursuant
to this Loan Modification Agreement in no way shall obligate Bank to make any
future modifications to the Obligations.  Nothing in this Loan Modification
Agreement shall constitute a satisfaction of the Obligations.  It is the
intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.



10.  
CONFIDENTIALITY.  Bank may use confidential information for the development of
databases, reporting purposes, and market analysis, so long as such confidential
information is aggregated and anonymized prior to distribution unless otherwise
expressly permitted by Borrower.  The provisions of the immediately preceding
sentence shall survive the termination of the Loan Agreement.



11.  
COUNTERSIGNATURE.  This Loan Modification Agreement shall become effective only
when it shall have been executed by Borrower and bank.



[The remainder of this page is intentionally left blank]

 
 

--------------------------------------------------------------------------------

 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the effective date first written
above.


BORROWER:


DOUBLE-TAKE SOFTWARE, INC.


By: /s/ S. Craig
Huke                                                                
Name: S. Craig
Huke                                                                
Title: Chief Financial
Officer                                                                






BANK:


SILICON VALLEY BANK


By: /s/ Jay Wefel                                                      
Name: Jay Wefel                                                      
Title: Relationship
Manager                                                                



